
	
		III
		109th CONGRESS
		2d Session
		S. RES. 470
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 8, 2006
			Mr. Kerry submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Promoting a comprehensive political
		  agreement in Iraq.
	
	
		Whereas
			 Iraq is destabilized by an ongoing insurgency and increasing sectarian
			 violence;
		Whereas
			 General John P. Abizaid, the head of the United States Central Command, said in
			 March 2006 that sectarian violence is a greater concern for us
			 security-wise right now than the insurgency;
		Whereas
			 General George Casey, the senior United States military commander in Iraq, and
			 Zalmay Khalilzad, the United States Ambassador to Iraq, have stated that
			 the principal threat to stability is shifting from an insurgency
			 grounded in rejection of the new political order to sectarian violence grounded
			 in mutual fears and recriminations;
		Whereas
			 a national unity government and a comprehensive political agreement among
			 Shias, Sunnis, and Kurds are essential to end sectarian violence, undermine the
			 insurgency, and bring stability to Iraq;
		Whereas, on April 22, 2006, the Iraqi
			 National Assembly approved senior leaders of a national unity government,
			 including Jawad al-Mailiki as Prime Minister;
		Whereas, under the constitution of Iraq,
			 the Prime Minister has 30 days to form a government;
		Whereas
			 a comprehensive political agreement must resolve fundamental issues dividing
			 Iraqis and undermining stability, including federalism, oil revenues, the
			 militias, security guarantees, reconstruction, and border security;
		Whereas
			 reaching a comprehensive agreement that will help bring stability to Iraq is in
			 the best interests of Iraq’s neighbors, the region, and the international
			 community;
		Whereas
			 Iraq’s neighbors, representatives of the Arab League, and the international
			 community as represented by NATO, the European Union, and the permanent members
			 of the United Nations Security Council can assist in the process of bringing
			 about such a comprehensive agreement; and
		Whereas
			 the President should expedite this process by bringing together these parties
			 and the leaders of the new Government of Iraq: Now, therefore, be it
		
	
		That it is the sense of the Senate that the
			 President, not later than 30 days after the date of the formation of a new
			 national unity government in Iraq, should convene a summit that includes the
			 leaders of that government, leaders of the governments of each country
			 bordering Iraq, representatives of the Arab League, the Secretary General of
			 the North Atlantic Treaty Organization, representatives of the European Union,
			 and leaders of the governments of each permanent member of the United Nations
			 Security Council, for the purpose of reaching a comprehensive political
			 agreement for Iraq that addresses fundamental issues including federalism, oil
			 revenues, the militias, security guarantees, reconstruction, economic
			 assistance, and border security.
		
